Citation Nr: 1130308	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  07-21 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for proliferative glomerulonephritis with chronic renal failure and necrosis.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and March 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appellant testified at a before the undersigned Acting Veterans Law Judge in September 2010.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of the Veteran's death being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for proliferative glomerulonephritis with chronic renal failure and necrosis was last denied by a July 2003 rating decision.  The Veteran was notified of that decision in July 2003, but did not appeal the denial.

2.  The evidence received since July 2003 rating decision is not material and does not raise a reasonable possibility of substantiating the underlying claim of service connection for proliferative glomerulonephritis with chronic renal failure and necrosis.
 
3.  A total service-connected disability rating was not in effect for 10 years at the time of the Veteran's death nor is there any indication that the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim of service connection for proliferative glomerulonephritis with chronic renal failure and necrosis has not been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that: (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Certain additional notice requirements attach in the context of a claim for DIC benefits based on service connection for the cause of death.  Generally, notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007); 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010).

The RO sent correspondence in February 2006, June 2006, and November 2009; rating decisions in August 2006 and March 2007; and statements of the case in August 2005 and February 2007.  Those documents discussed specific evidence, particular legal requirements applicable to the claims, evidence considered, pertinent laws and regulations, and reasons for the decisions.  VA made all efforts to notify and to assist the appellant with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  

The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the February 2010 supplemental statements of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the Veteran or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore the error was harmless).  

New and Material Evidence

In an April 1977 rating decision, the RO denied the Veteran's claim for service connection for a proliferative glomerulonepthritis with chronic renal failure and necrosis.  The RO declined to reopen the claim for service connection for proliferative glomerulonepthritis with chronic renal failure and necrosis in July 1990 and several times thereafter.  Most recently, in August 2004, the RO declined to reopen claims for service connection for proliferative glomerulonepthritis with chronic renal failure and necrosis.  While the RO found that new and material evidence had not been submitted to reopen the claim, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

In a decision dated in July 2003, the RO declined to reopen the Veteran's claim for proliferative glomerulonepthritis with chronic renal failure and necrosis.  The Veteran did not appeal that decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the July 2003 decision became final because the appellant did not file a timely appeal.  As a result, the claim may now be considered on the merits only if new and material evidence has been received since the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

As noted, a claim of entitlement to service connection for cerebrovascular accident was last denied in a July 2003 rating decision.  The evidence of record at the time of the July 2003 rating decision consisted of the Veteran's service medical records; VA outpatient treatment reports; and private treatment reports from Scott and White Clinic and A. Nickel, M.D.  

The service medical records do not show any complaints, findings, or treatment for a urinary tract infection, pus drainage from the penis, or kidney infections.  Tests including a veneral disease routine culture performed in March 1970 and a rapid plasma regin (test for syphilis) in April 1970 were noted to be non-reactive.  

The VA outpatient treatment reports indicate that the Veteran was treated for chronic renal failure secondary to proliferative glomerulonephritis with nephritis in January 1977.       

Treatment reports from Scott and White Clinic dated from January 1978 to January 2003 reflect treatrment for end stage renal disease secondary to chronic glomerulonepthritis beginning in January 1978.  

A statement from Dr. Nickels dated in August 1990 indicates that the the Veteran was referred for treatment for nephrotic syndrome in 1975 following a biopsy at VA which showed severe glomerulonephritis rapidly which progressed to end-stage renal disease.  The Veteran was thereafter begun on maintenance hemodialysis.  Dr. Nickels also submitted a statement in November 2001 and opined that the Veteran's consistent complaints of pus-like drainage from his penis with unsuccessful antiobiotic treatment in the military was the onset of his kidney failure.  

The RO denied the claim in July 2003.  The RO determined that although some of the evidence submitted was new it was not material and did not show that the Veteran's proliferative glomerulonephritis with chronic renal failure and necrosis began while the Veteran was on active military service, was casued by some event or experience while on active duty, or arose to a compensable degree within one year of the Veterna's separation from service.  

The Veteran submitted an application to reopen his claim of service connection glomerulonephritis with chronic renal failure and necrosis in April 2004.  The evidence received since the July 2003 rating decision consists of duplicative records from Scott and White Clinic and Dr. Nickels, statements from the Veteran, statements from the appellant's representative, and the appellant's testimony from the Travel Board hearing in September 2009.  

The medical evidence listed above is duplicactive of evidence already considered by the RO in the final prior denial.  Consequently, the medical evidence is not new or material.  

The Veteran's statements are new in that they were not of record at the time of prior denial.  However, they are not material.  The statements indicate that the Veteran wanted his service conneciton claim to be reconsidered.  

The statements from the appellant's representative are new in that they were not of record at the time of the prior denial.  However, they are not material.  The statements indicate that the appellant's representative believed that the evidence of record substantiated the Veteran's service connection claim.   

The appellant and representative's testimony from the Travel Board hearing is new in that it was not of record at the time of the prior denial.  However, it is not material.  The Veteran's representative argued that the medical evidence of record substantiated the service connection claim.  The appellant testified that she met the Veteran in 1974 and he was receiving treatment for renal failure at that time.   

In summary, the evidence submitted since the July 2003 rating decision falls short of raising a reasonable possibility of substantiating the claim.  To create a reasonable possibility of substantiating a claim of service connection for proliferative glomerulonepthritis with chronic renal failure and necrosis, there must be some new evidence that that condition was caused or aggravated by active military service.  Without some new evidence tending to show that the Veteran's proliferative glomerulonepthritis with chronic renal failure and necrosis was caused or aggravated by his military service, the claim of entitlement to service connection for proliferative glomerulonepthritis with chronic renal failure and necrosis cannot be reopened.  Thus, in the absence of new and material evidence in this case, the claim is not reopened.


DIC Benefits Pursuant to 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318(a) benefits are payable to the surviving spouse of a deceased veteran in the same manner as if the death were service-connected if the Veteran was in receipt of, or entitled to receive, compensation for a service-connected disability that was (1) rated totally disabling for a continuous period of 10 or more years immediately preceding death; (2) rated by the VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or (3) rated totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2010).

"Entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 3.22 (2010).

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2010).

The pertinent regulation precludes a determination of "hypothetical entitlement" that entitlement could have accrued had a claim been filed.  38 C.F.R. § 3.22 (2010); Rodriguez v. Peake, 511 F. 3d 1147 (Fed. Cir. 2008).

In this case, the record shows that at the time of the Veteran's death in November 2005, service connection was not in effect for any disabilities.   

It is clear that the Veteran was not rated totally disabled for a continuous 10 year period prior to his death; and he was not continuously rated totally disabled for a period of not less than five years from the date of his discharge from active duty.  In addition, there is no evidence showing the Veteran was a former prisoner of war.   Furthermore, it has not been shown nor has it been alleged that the Veteran was "entitled to receive" compensation for service-connected disability rated totally disabling under any of the circumstances listed under 38 C.F.R. § 3.22(b).

Based on the foregoing, the Board finds that entitlement to DIC benefits under 38 U.S.C.A. § 1318 is not warranted in this case.  Although the Board is sympathetic to the appellant, there is simply no basis in law to allow the benefits sought.  Unfortunately, for the reasons and bases set forth above, the Board must conclude that the preponderance of the evidence is against the appellant's claim, and that claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2010).



ORDER

The application to reopen a claim of entitlement to service connection for proliferative glomerulonepthirist with chronic renal failure for accrued purposes is denied.

Entitlement to Dependency and Indemnity Compensation under the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

The Veteran's death certificate reflects that he died on November [redacted], 2005, of a myocardial infaction due to or as a consequence of end-stage renal disease.

The appellant asserts that the Veteran's cause of death was hastened due to renal disease which initially began while the the Veteran was in service.  

The Veteran's service medical records do not include any complaints, findings, or treatment for a urinary tract infection, pus drainage from the penis, or kidney infections.  The Veteran's April 1970 separation examination reflects a normal examiantoin of the geniroturany system.    

Associated with the claims file is a statement from A. Nickel, M.D., dated in November 2001.  The statement indicates that the Veteran reported consistent complaints of pus like drainiage from his penis with unsuccessful antibiotic treatment while in the military.  Dr. Nickels opined that the Veteran's complaints in service was the onset of his kidney failure.  

The appellant testified at a Travel Board hearing before the Board in September 2010.  The appellant's representative indicated that the Veteran was treated for painful urination, a suspicion of gonorrhea, and symptoms consistent with nephritis while in service.  He indicated that the Veteran's end-stage renal disease contriubed to his death from a myocardial infaction.  The appellant testified that she met the Veteran in 1974 and at that time he was being treated for kidney failure.  

A medical opinion was not obtained in order to determine whether the cause of the Veteran's death was related to the his military service.  In order to properly assess the appellant's claim an opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should arrange for a VA nephrologist to review the entire record, especially those reports prepared in conjunction with diagnosis and treatment of the Veteran's proliferative glomerulonepthirist with chronic renal failure.  The reviewer should, based on established medical principles, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that proliferative glomerulonephritis with chronic renal failure was related to the Veteran's reported treatment for symptoms of painful urination, possible gonorrhea, and symptoms of nephritis in service.  If the nephrologist determines that renal failure is related to the Veteran's military service, the examiner should provide an opinion as to whether the Veteran's renal failure contributed substantially or materially to his cause of death, or whether there was a causal relationship between end-stage renal failure and the Veteran's death.  A complete rationale for all opinions should be included.  

2.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


